In discussing the so-called individual contract between the hosiery company and its employees, it should be determined, first, whether it created a property right separate and distinct from that arising from the usual and ordinary relation of employer and employee when no such writing exists; and, second, if it is a contract, whether it is necessary to its existence as a contract to *Page 217 
uphold the action of Judge STEWART in granting the injunction.
I am of the opinion that the so-called individual contract considered in connection with or as part of the contract arising from the relation of employer and employee is not a contract as that term is understood in law. What it attempts to do lacks the important element of consideration. The promises of both employer and employee are illusory. Neither employer nor employee binds himself to any fixed term of employment, nor to the wages to be paid. Although the employer promised to run his plant nonunion while the employee was in his employ, and the employee agreed not to join the union while he was in his employ, either could terminate the employment at will. "A promise to employ as long as it suits the employer is insufficient consideration. And in any case where a promise in terms or in effect provides that the promisor has a right to choose one of two or more alternatives, and by choosing one will escape without suffering a detriment or giving the other party a benefit, the promise is insufficient consideration." Williston on Contracts, volume 1, section 104, page 219. No legal damage could be predicated on the fact that an employer decided to run a union shop, or, on the converse of it, a non-union shop. Everything attempted to be protected or guaranteed by the individual contract existed without it as a lawful right appertaining to the relation of employer and employee, if and when either of them attempted to exercise any of the rights intended to be thus protected. Reducing the elements of such relation to writing does not add anything to their force or validity. Since the so-called individual contract added nothing to the employee's or employer's right in their relation as such, and did not take away any right from either while in that relation, it created no property right that differed in any way from the ordinary relation of employer and employee. *Page 218 
A similar view as to such contracts appears to be the ground on which the recent New York labor disputes were decided. See Exchange Bakery and Restaurant, Inc. v. Rifkin, 245 N.Y. 260. While there was no promise on the part of the employer to run his shop nonunion, apparently this difference was of no moment, as appears from Interborough Rapid Transit Co. v. Lavin,247 N.Y. 65, at page 79: "Though the plaintiff's employees are prohibited by the plaintiff from joining that association or union, the union may, despite the prohibition, attempt to recruit its members from those employees at least where the prohibition is not part of a contract of employment for a definite term."
Something is said concerning an employee secretly joining the union and continuing his employment under such individual contracts; while so doing he would be acting under a lie, and it was urged that courts should recognize this abuse of the relationship of employer and employee and enforce the terms of this agreement. It may be that such a situation could arise; but such a promise amounts to no more than the implied promise in every contract of employment that the employee while in service will conduct himself in a gentlemanly way toward his employer and his work. Such promise does not create a right protected by the Fourteenth Amendment of the federal Constitution nor does the power of the court extend to the punishment of such wrongs. Courts cannot take cognizance of acts of this kind; if they did, there would be no limit to the volume of their business. It is only when a lie hurts in terms of legal damage that the constitutional inhibition may be invoked or that courts will act.
Therefore, I would treat the case as though the individual contract did not exist and as one wherein the relation or status of employer and employee was at stake and was unlawfully interfered with by third parties.
From the relation of employer and employee certain rights arise to both. One of the rights is that the relationship *Page 219 
shall not be unlawfully interfered with. This relation is unlawfully interfered with when third parties maliciously induce an employee to leave his employment, or use abusive, libelous, deceitful and threatening measures to persuade him to leave that employment; or, where the employer, on the other hand, by similar methods, is induced to discontinue the employment of his employees: American Steel Foundries v. Tri-City Central Trades Council, 257 U.S. 184. Every act of persuasion or every act inducing the termination of employment is not illegal: American Steel Foundries v. Tri-City Central Trades Council, supra, at pages 208, 209; Hitchman Coal  Coke Co. v. Mitchell, 245 U.S. 229, at page 273.
There is no question that after August, 1929, there was concerted action by the appellant and others to organize a union in the Kraemer plant. That is not denied. Nor would such concerted action to do a lawful act be an unlawful conspiracy. If, however, the means employed to attain their ends is legally condemned, the original act as well as subsequent ones would have all the elements of an unlawful conspiracy.
Coming now to consider the acts which brought about an unlawful conspiracy, the first to be mentioned are the articles reproduced in the record. It is not denied that appellant, with others, in their concerted action to organize a union, agreed to use as one of the methods the articles complained of, and to circulate them directly among the employees. They were singled out as the persons to be directly acted on by the method above stated, and by mailing copies to them. Appellant Budenz does not deny writing the articles nor does he deny the purpose or effect intended by the articles. Defendants were out to form a union and they used the most convenient means at command. The articles were intended to create dissatisfaction and unrest among the workers, to hold the officials of the Kraemer Company up to ridicule, to cause the employees to feel that it would be beneath their *Page 220 
position as men and women to associate with or work for the men mentioned in these articles, and ultimately to organize a union in the plant so that the employees could be fully protected in all their rights. The articles were abusive at times, also at times unfair, and in certain instances parts were untrue. We are then not left to conjecture as to the actuating influence which caused some of the employees to join the union. This was done by at least seven, and when they were discharged from employment for that reason, as the employer had a legal right to do, the natural result followed. The rest of the employees, or the greater part of them, twenty only remaining of 240, walked out in sympathy with those discharged.
The company's officials could have prosecuted the authors and publishers of these articles for libel, both civilly and criminally. In view of Near v. Minnesota, 283 U.S. 691, I will not discuss the power of courts to restrain future publication of libelous articles by the organ of the federation, even though done to influence the public mind, or to cause breaches of the peace, so long as there is no personal undertaking to injure directly an individual's business by reason of the publication; nor should the courts exercise the strong arm of injunction merely to aid one of the parties in a labor dispute because such libelous articles were published and circulated generally.
But where appellant Budenz clearly overstepped any protection afforded him by the law or by Near v. Minnesota, supra, in relation to such publications, when, in addition to writing these articles and publishing and circulating generally the newspaper in which they were published, he personally appeared at the gates of the plant and distributed them to the employees as they left the plant such acts, followed by others which I shall note, created an unlawful conspiracy which may be enjoined, even though equity may not restrain a newspaper from future publications of such libels. While defendants *Page 221 
might not be enjoined from inducing others by lawful means to leave plaintiff's service and join the union, such purposes could not be effected by unlawful means, such as malicious falsehood, deceit, force, intimidation, or actual injury to plaintiff's property: Interborough Rapid Transit Co. v. Lavin, supra. See also Interborough Rapid Transit Co. v. Green, 131 N Y Misc. Rep. 682, and two recent articles in 6 Wis. L. Rev. 21, 26, 30, and 29 Columbia L. Rev. 441.
From this point the acts of Budenz and others which followed, together with the act of personal intervention that preceded, made out a complete case for equitable relief. To secure a complete severance of the relation of employer and employee, close down the plant or secure recognition of the union, the strikers commenced a series of acts which have been held by this court and by the Supreme Court of the United States to be unlawful. These acts are described by the court below as follows: ". . . . . The employees that remained faithful . . . . . . were annoyed, not by the defendants, it is true, but by other employees of the hosiery company who were out on strike and these latter endeavored to have . . . . . . the employees who remained at work . . . . . . leave the employment of the hosiery company. The influence that was brought to bear upon them was by applying opprobrious and vile expressions to those who remained at work, and, in addition to these matters, those on strike picketed the company's plant, and, by expressions which the pickets used, tried to dissuade those who remained at work from continuing in their employment. In some cases violence was resorted to, but the element of violence up to the time of the hearing was inconsequential."
The record presents evidence of picketing on the block where the company's gate is located, during the hours when the employees were going to or leaving work, the pickets being in number far in excess of any that have been held legal. The names of the pickets are given and numbered from eleven to sixteen daily. Among those *Page 222 
picketing were William Montplaisir and Joseph Reinert. These two men were named by Reinert as the ringleaders of the union movement within the factory, and, while the movement was in progress, Budenz, with knowledge of their activity, met them at the home of Reinert, where the situation was discussed. We need not repeat all the testimony on this subject or the evidence as to threats, vile names and other matters that took place.
These were not peaceable acts of persuasion which labor organizations may use to secure members, but were intended to intimidate the workers or force compliance with the demands of the organizers. All these acts are within the preventive power of an injunction, and it is such acts which should be restrained. While appellant was not personally present at all the picketing or other acts mentioned above, the strike and the acts which followed are the natural and logical result of a combination which became unlawful because of the means used to secure the end desired. The appellant was as much responsible for these unlawful acts as though he had actually participated in them.
We have recently passed upon the question of unlawful picketing, in the case of Jefferson  Ind. Coal Co. v. Marks,287 Pa. 171, where I said, speaking for this court, on pages 175 and 176: "The right of workmen to form associations for the mutual aid, benefit and protection of themselves and each other, in matters of wages and other incidental benefits, has been recognized by the courts and the legislature for many years. [Our acts of assembly] recognize the right of bodies of men to combine and to refuse to work for insufficient wages, or because of inhuman, offensive or unjust treatment, and to procure others to do likewise. Such combinations have elsewhere been declared lawful. Labor unions are therefore not only legitimate but, because their aim and purpose is to better the living conditions of a large part of the body politic, they are a necessary part of the social structure. . . . . . It is to be remembered, however, in *Page 223 
connection with this subject, that equality of condition is impossible, but equality of opportunity for each workman is possible, and any abridgment or curtailment of this right is against the fundamental law." See also the opinion of Mr. Justice MITCHELL in O'Neil v. Behanna, 182 Pa. 236.
It is the duty of courts to intervene in the case of unlawful picketing tending to intimidation and violence as directed by the Supreme Court of the United States, the highest court in the land. As Chief Justice TAFT stated in American Steel Foundries v. Tri-City Central Trades Council, supra,257 U.S. 184, 204, 206, 207: "Persistence, importunity, following and dogging become unjustifiable annoyance and obstruction which is likely soon to savor of intimidation. From all of this the person sought to be influenced has a right to be free and his employer has a right to have him free. The nearer this importunate intercepting of employees or would-be employees is to the place of business, the greater the obstruction and interference with the business and especially with the property right of access of the employer. . . . . .
"We think that the strikers and their sympathizers engaged in the economic struggle should be limited to one representative for each point of ingress and egress in the plant or place of business and that all others be enjoined from congregating or loitering at the plant or in the neighboring streets by which access is had to the plant, that such representatives should have the right of observation, communication and persuasion but with special admonition that their communication, arguments and appeals shall not be abusive, libelous or threatening, and that they shall not approach individuals together but singly, and shall not in their single efforts at communication or persuasion obstruct an unwilling listener by importunate following or dogging his steps." *Page 224 
I have stated that the so-called individual contract is not, in my opinion, a valid contract in this case, but, even if it were, the acts I have recited would have warranted an injunction though not as broad as Judge STEWART has made it.
Nor is the question of coercion, through stress of economic necessity, before the court. If it were, I would call attention to the dissenting opinion of Mr. Justice BRANDEIS, in the Hitchman Case, supra, 245 U.S. 229, 271, where a similar argument was made that the union was endeavoring to coerce the employer into establishing a union; the question of coercion, either by the employee or employer, was discussed and it was shown that coercion could not exist.
I need not discuss the issue that Budenz, the sole appellant, resident in the State of New Jersey, and here only during the time of this trouble, was a third party not entitled to take advantage of the invalidity of the individual contract even if it had existed. That this principle is thoroughly grounded in the law seems to me not to be open to question. It was recognized in the Hitchman Case, supra. There is an exception where there is a special agency relation existing between the employees and a person authorizing the latter to act for them, but no such agency was disclosed in the trial of this case. See 13 C. J. 398, 508. However, I would place the decision on the broader grounds indicated above.
While this type of contract was upheld in Flaccus v. Smith,199 Pa. 128, and partially so in the Hitchman Case, supra, the facts in the Flaccus Case are not similar to the ones before us, for in that case there was a definite contract interfered with, which was based on sufficient consideration, and in the Hitchman Case the decision was based primarily upon the disturbance of the status of employer and employee, and was modified by the opinion of Chief Justice TAFT in the case discussed above, American Steel Foundries v. Tri-City Central Trades Council, 257 U.S. 184, at page 211. *Page 225 
I would modify the injunction so as to restrain appellant from committing any of the acts which I have described as being unlawful.